 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 GUSTAVO AMEZCUA GONZALEZ,

 9                    Petitioner,                        Case No. C19-442-MJP

10          v.                                           ORDER OF DISMISSAL

11 ICE FIELD OFFICE DIRECTOR,

12                    Respondent.

13

14

15
            Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,
16
     United States Magistrate Judge, and the balance of the record, and Court finds and ORDERS:
17
            1.     The Report and Recommendation is ADOPTED.
18
            2.     The Government’s motion to dismiss, Dkt. 18, is GRANTED.
19
            3.     Petitioner’s habeas petition is DENIED, and this action is DISMISSED with
20
     prejudice.
21
            4.     The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.
22

23



     ORDER OF DISMISSAL- 1
 1        DATED this __9th___ day of __December_, 2019.



                                          A
 2

 3
                                          Marsha J. Pechman
 4
                                          United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER OF DISMISSAL- 2
